EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin S. Prebyl on June 21, 2022. The support for the amendment is found in instant claim 2 and instant specification ([0012], [0016] and Table 1 of instant specification).

2.  The application has been amended as follows: 
3. Claims 2, 5-6, 8 are cancelled.

4. Instant claim 1 is amended as follows:

    1.  (Currently Amended) A fiber for artificial hair using a polyvinyl chloride-based resin composition, wherein 
       the polyvinyl chloride-based resin composition comprises 90-99 parts by mass of a polyvinyl chloride-based resin (A) having a viscosity-average polymerization degree of 450-1,450 and 1-10 parts by mass of a crosslinked vinyl chloride-based resin (B) having a viscosity-average polymerization degree for a component that is soluble in tetrahydrofuran of 1,900-2,300, 
        the difference between the viscosity-average polymerization degree of the polyvinyl chloride-based resin (A) and the viscosity-average polymerization degree for the component that is soluble in tetrahydrofuran of the crosslinked vinyl chloride-based resin (B) is 600-1,850, and, 
         the cross-sectional shape of the fiber for artificial hair has a first projection, a second projection, and a third projection extending outward from a center C of the cross- sectional shape and when the length of the first projection from the center C is set as L1, wherein L1 is 65-80 µm, the length of the second projection from the center C is set as L2, and the length of the third projection from the center C is set as L3, the shapes of the projections satisfy (2) and (3) below: 
       (2) the ratio of a width W1(0.15) of the first projection at a distance of 0.15L1 from the center C and a width W1(0.9) of the first projection at a distance of 0.9L1 from the center C (W1(0.15)/W1(0.9)) is 1.5-2.3; -2-Application No. 16/614,189 
       (3) 2(0.15) of the second projection at a distance of 0.15L2 from the center C and a width W2(0.9) of the second projection at a distance of 0.9L2 from the center C (W2(0.15)/W2(0.9)) is 2.0-2.2;   and the ratio of a width W3(0.15) of the third projection at a distance of 0.15L3 from the center C and a width W3(0.9) of the third projection at a distance of 0.9L3 from the center C (W3(0.15)/W3(0.9)) is 
1.9-2.4, 
and wherein the length L1 of the first projection, length L2 of the second projection, and the length L3 of the third projection from the center C satisfy  L3 ≤L2, 
0.8L1 ≤L2 ≤0.95L1, and 0.8L1 ≤ L3 ≤ 0.95L1.

5.  Instant claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 3 becomes claim 2, dependent on claim 1.
Claim 7 becomes claim 3, dependent on claim 2.
Claim 4 becomes claim 4, dependent on claim 1.

Reasons for Allowance
6.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, Adachi (US 2008/0139705), Horihata et al (US 2008/0210250) and Boyle et al (US 2003/0157319) for the following reasons.

7.  Adachi discloses a polyvinyl chloride-based fiber for artificial hair (Abstract, claim 20) comprising:
a) 100 pbw of a vinyl chloride resin (PVC) having viscosity average degree of polymerization of 450 or more, preferably 650-1450 ([0018]);
b) 0.2-20 pbw, or 1-5 pbw ([0025]), of crosslinked vinyl chloride resin (crosslinked PVC) having viscosity average degree of polymerization of 500-1800 ([0022]),
c) 0.2-5 pbw of a thermal stabilizer, such as Ca-Zn-based or hydrotalcite-based ([0026]-[0028]).
However, Adachi does not teach the crosslinked vinyl chloride resin having viscosity average degree of polymerization of 1,900-2,300;  the fiber having cross-sectional shape comprising a first, a second and a third projections, when the length of the first projection from the center C is set as L1, with L1 being 65-80 micron,  the length of the second projection from the center C is set as L2, and the length of the third projection from the center C is set as L3, and wherein 
the length L1 of the first projection, the length L2 of the second projection, and the length L3 of the third projection from the center C satisfy L3 < L2; L2 =(0.80-0.95)L1, and L3 = (0.8-0.95)L1, and the ratios of widths of the projections as claimed in instant invention. 

8.  Horihata et al discloses polyvinyl chloride fibers for artificial hair, having degree of polymerization of 600-2,500 ([0013]), further in combination with 0.5-5 pbw of a thermal stabilizer and an antistatic agent ([0030]-[0031]), wherein the fiber comprises a Y-shaped cross-sectional shape as shown in Figure 1 below (Fig. 1, [0043]-[0044]):

    PNG
    media_image1.png
    249
    284
    media_image1.png
    Greyscale
 Figure 1
The Y-shape is having three projections radially extending from the center portion; the lengths of the projections may be same or different ([0044]).
However, Horihata et al does not teach the fiber comprising a crosslinked vinyl chloride resin having viscosity average degree of polymerization of 1,900-2,300 present in amount of 1-10 parts by mass with 90-99 parts by mass of a polyvinyl chloride having viscosity average polymerization degree of 450-1450;  the fiber having a first, a second and a third projections, when the length of the first projection from the center C is set as L1, with L1 being 65-80 micron,  the length of the second projection from the center C is set as L2, and the length of the third projection from the center C is set as L3, and wherein  the length L1 of the first projection, the length L2 of the second projection, and the length L3 of the third projection from the center C satisfy L3 < L2, L2 =(0.80-0.95)L1, and L3 = (0.8-0.95)L1, and the ratios of widths of the projections as claimed in instant invention. 

9. Boyle et al discloses filaments having Y-shaped cross-section comprising three lobes, each lobe comprising a convex region, a concave transition region and a nipple section, as presented in Figure 2 below (fig. 1-2):


    PNG
    media_image2.png
    402
    455
    media_image2.png
    Greyscale
Figure 2

As it is evident from Figure 2, the width of each lobe near the center is larger than the width at the nipple section of the lobe.
However, Boyle et al does not teach the fiber comprising a crosslinked vinyl chloride resin having viscosity average degree of polymerization of 1,900-2,300 present in amount of 1-10 parts by mass with 90-99 parts by mass of a polyvinyl chloride having viscosity average polymerization degree of 450-1450;  the fiber having a first, a second and a third projections, when the length of the first projection from the center C is set as L1, with L1 being 65-80 micron,  the length of the second projection from the center C is set as L2, and the length of the third projection from the center C is set as L3, and wherein  the length L1 of the first projection, the length L2 of the second projection, and the length L3 of the third projection from the center C satisfy L3 < L2, L2 =(0.80-0.95)L1, and L3 = (0.8-0.95)L1, and the ratios of widths of the projections as claimed in instant invention. 
Therefore, the present claims are allowable over the cited prior art.
Further, in the present application Applicants have demonstrated that the fiber as claimed in instant invention shows a good combination of spinnability, low glossiness and grip (Table 1 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764